Exhibit 10.1

 

AMENDMENT TO AMENDED

AND RESTATED PROMOTION AGREEMENT

 

This Amendment to Amended and Restated Promotion Agreement (this “Amendment”) is
made as of February 16, 2009.

 

BY AND BETWEEN:

 

Depomed, Inc., a California corporation having its principal place of business
at 1360 O’Brien Drive, Menlo Park, CA 94025 (hereafter “Depomed”),

 

AND:

 

Watson Pharma, Inc., a Delaware corporation having its principal place of
business at 360 Mount Kemble Avenue, Morristown, NJ 07960 (hereafter “Watson”).

 

WITNESSETH:

 

WHEREAS, Watson and Depomed (hereafter “the Parties”) entered into an Amended
and Restated Promotion Agreement on September 18, 2007 (the “Agreement”),
whereby Depomed engaged Watson to promote and market Proquin® XR (“Product”) in
the U.S. and its territories (“Territory”);

 

WHEREAS, the Parties now wish to further amend the Agreement pursuant to the
conditions set forth herein.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.             Section 4.1 Product Promotion.  Subsections (h) through (j) shall
be replaced in their entirety with the following new subsections:

 

“(h)         During the Agreement Quarter beginning on January 1, 2009, Watson
shall perform a minimum of 10,000 P2 Details and 6,000 sample calls to
Professionals on the Watson Physician List within both the Urology Field and
Ob/GYN Field, which are current prescribers of the Product.”

 

“(i)          During each of the Agreement Quarters beginning on April 1, 2009
and ending December 31, 2009, Watson shall perform a minimum of 6,000 sample
calls to Professionals on the Watson Physician List.”

 

“(j)          [Intentionally omitted]”

 

2.             Section 6.1 Obligations of Depomed.  This Section shall be
replaced in its entirety with the following:

 

“6.1         [Intentionally Omitted]”

 

3.             Section 6.3 Volume Forecasts.  This Section shall be replaced in
its entirety with the following:

 

1

--------------------------------------------------------------------------------


 

“6.3         Volume Forecasts.  From and after February 1, 2009, neither Party
shall have any obligations under this Agreement in respect of the Volume
Forecast.”

 

4.             Section 6.5 Samples.  The following subsection shall be inserted
as subsection (d):

 

“(d)         The Parties hereby agree that Watson shall not pay for any further
Samples after it receives its final order of approximately 93,000 Samples, which
is expected to be delivered to Watson in February 2009.  Unless otherwise
instructed by Depomed, Watson shall endeavor to allocate its supply of Samples
among the 10,000 P2 Details and 24,000 sample calls to be delivered pursuant to
Section 4.1(h) and 4.1(i).  Once Watson has exhausted its inventory of Samples,
Depomed shall bear all expenses related to providing further Samples to Watson
for distribution by Watson’s Sales Representatives throughout the remainder of
the Initial Term. Watson will retain responsibility and sole expense for
distributing such Samples to its Sales Representatives, as well as, securing the
return, disposal and reconciliation from any discontinued Sales Representatives
throughout the remainder of the Initial Term.  At Depomed’s request, any Samples
remaining at the end of the Initial Term will either be returned to Depomed or
disposed of by Watson at Watson’s sole cost and expense; provided, however, that
(i) any Samples not paid for by Watson as contemplated by this Section or
(ii) any Samples paid for by Watson and in its possession as of an Early
Termination notice by Depomed pursuant to Section 8.2, shall be returned to
Depomed or disposed of by Watson at Depomed’s sole cost and expense.”

 

5.             Section 7.1 Promotion Fees.  The first sentence shall be replaced
in its entirety with the following sentence:

 

“(a) In consideration for Watson’s performance of its obligations under this
Agreement, for each Agreement Quarter beginning with the Agreement Quarter
ending on December 31, 2007, through the Agreement Quarter ending December 31,
2008, Depomed shall pay promotion fees (the “promotion Fees”) in an amount equal
to 65% of the Field Gross Margin for such Agreement Quarter.  For any period
beginning on or after January 1, 2009, Depomed shall have no obligation to
(i) pay promotion fees to Watson pursuant to Section 7.1(a), (ii) provide Watson
with the report described in Section 7.1(b), or (iii) maintain or make available
records pursuant to Section 7.2.”

 

6.             Section 8.1 Term.  This Section shall be restated and replaced in
its entirety with the following:

 

“Section 8.1           Term. The term of this Agreement shall commence on the
Initial Effective Date and shall continue, unless terminated sooner in
accordance with this Article VIII, until December 31, 2009 (the “Initial
Term”).”

 

7.             Section 8.2 Early Termination.  This Section shall be restated
and replaced in its entirety with the following:

 

“Section 8.2           Early Termination.  Depomed may terminate this Agreement
upon 10 days’ written notice to Watson.”

 

8.             Section 8.7 (d) Effect of Termination.  To the end of this
Section, insert the following:

 

“In addition, upon the expiration or termination of this Agreement, Depomed
shall cease all use of any Watson Trademarks listed in Schedule 1.92 in the
Territory.”

 

2

--------------------------------------------------------------------------------


 

9.             Section 8.7 Effect of Termination.  To the end of this Section,
insert the following new sections:

 

“(e)         Upon the expiration or termination of this Agreement, each party
agrees not to engage in any form of conduct, or make any statements or
representations related to this Agreement or the relationship between the
Parties that disparage or otherwise harm the other party’s reputation, good will
or commercial interest.”

 

“(f)          Upon the expiration or termination of this Agreement, Watson shall
provide Depomed with the Watson Physician List, which Watson Physician List may
be used solely for the purpose of promoting the Product.”

 

“(g)         During the Initial Term, if requested by Depomed, Watson shall make
available to Depomed for consultation (in an aggregate amount not to exceed more
than 15 hours per month) representatives of Watson responsible for the Promotion
of the Product for the purpose of responding to inquiries and requests for
information related to Watson’s Promotion of the Product under this Agreement,
in order to facilitate the orderly transition of Promotion of the Product to
Depomed or a Third Party.”

 

Except as specifically amended by this Amendment, all terms and conditions of
the Agreement remain in full force and effect, and this Amendment shall deemed
to be part a part of the Agreement.

 

This Amendment may be further amended or modified, or any provision hereof
waiver, only by a written instrument executed by the Parties hereto.

 

This Second Amendment may be executed in counterparts and delivered by
facsimile.

 

IN WITNESS WHEROF, the Parties hereto have caused this Amendment to duly
executed by their respective officers.

 

Depomed, Inc.

Watson Pharma, Inc

 

 

 

 

By:

/s/ Carl A. Pelzel

 

By:

/s/ Edward F. Heimers, Jr.

Name:

Carl A. Pelzel

Name:

Edward F. Heimers, Jr.

Title: President and CEO

Title:

President, Brand Division

 

 

 

Date: 2/18/2009

Date: 2/18/2009

 

3

--------------------------------------------------------------------------------